Motion Granted; Order filed June 10, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00913-CR
                                ____________

                  ERRICK LAMAR PROCTOR, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 176th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1341677


                                    ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant has made known to this
Court his desire to review the record and file a pro se brief. See Anders v.
California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969).

      Accordingly, we hereby direct the Judge of the 176th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
June 25, 2014; that the clerk of that court certify to this court the date on which
delivery of the record to appellant is made; and that appellant file his pro se brief
with this court within thirty days of that date.



                                    PER CURIAM